Citation Nr: 0934150	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a higher disability rating for service-
connected low back disability, described for rating purposes 
as spondylolisthesis at L5-S1, with degenerative disc disease 
at L4-5, status post surgical fusion with retained hardware, 
currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to July 
1968.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2007, the Board denied entitlement to a higher disability 
rating for service-connected low back disability.  The 
Veteran filed a timely appeal to the Court.  By Order dated 
in May 2009, the Court remanded the issue, consistent with 
the May 2009 Joint Motion for Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The May 2009 Joint Motion appears to direct the Board to 
further consider entitlement to an extraschedular evaluation 
per 38 C.F.R. § 3.321(b)(1) (2008) and to also consider a 
total rating based on individual unemployability under 
38 C.F.R. § 4.16(b).  

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  

Under 38 C.F.R. § 4.16(b), all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  

The evidence of record reflects that the Social Security 
Administration (SSA) determined, effective 1985, that the 
Veteran is disabled and unable to work due to his back 
disability.  The Veteran contends that his service-connected 
low back disability affects his ability to maintain 
employment.  

The Board believes that the Veteran should be afforded a VA 
examination to assess whether his service-connected low back 
disability constitutes marked interference with employment, 
or affects his ability to secure or follow a substantially 
gainful occupation.  In light of the fact that the most 
recent VA examination was conducted in November 2004, the 
Board also finds that such examination should address the 
severity of his service-connected low back disability.

To comply with the Joint Motion, the RO should refer the case 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2008) and also for consideration of a total 
rating based on individual unemployability under 38 C.F.R. 
§ 4.16(b).    

The RO should also ensure that proper notice has been issued 
to the Veteran under the Veterans Claims Assistance Act of 
2000 (VCAA).  Such notice should include any information and 
evidence needed to substantiate and complete a claim, and 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA is also instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  VA should inform the Veteran that an effective 
date for the award of benefits will be assigned if an 
increase is awarded, and also include an explanation as to 
the type of evidence that is needed to establish an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the Veteran of the evidence 
necessary to substantiate his claim (on a 
schedular and an extraschedular basis), 
as well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice should include an explanation as 
to the information or evidence needed to 
establish an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
severity of his service-connected low 
back disability and the impact the 
Veteran's low back disability has on his 
ability to work.  It is imperative that 
the claims file be made available to the 
examiner in connection with the 
examination.  All clinical and special 
test findings should be clearly reported, 
and pertinent orthopedic and neurological 
findings should be reported to allow for 
application of both old and new rating 
criteria for disability of the spine.  
The examination of the thoracic spine 
should include range of motion studies.  
With regard to range of motion testing, 
the examiner should report at what point 
(in degrees) that pain is elicited as 
well as whether there is any other 
functional loss due to weakened movement, 
excess fatigability or incoordination.  
The examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations, to 
include, but not limited to, radiating 
pain into an extremity, and bowel or 
bladder impairment.  The examiner should 
also specifically state if ankylosis and 
muscle spasm are present.  

The examiner should provide an opinion 
concerning the impact of the service-
connected low back disability on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the 
impairment related to his service-
connected disability, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

3.  The RO should then consider whether a 
higher schedular rating is warranted for 
the Veteran's service-connected low back 
disability. 

The RO should then refer the Veteran's 
claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation  38 C.F.R. 
§ 3.321(b)(1) (2008) and to also consider 
a total rating based on individual 
unemployability under 38 C.F.R. 
§ 4.16(b).  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought is 
warranted.  To include consideration of 
an extraschedular evaluation  38 C.F.R. 
§ 3.321(b)(1) (2008) and to also consider 
a total rating based on individual 
unemployability under 38 C.F.R. 
§ 4.16(b).  The Veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



